Citation Nr: 9907248	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, claimed as secondary to the appellant's 
service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counse

                                              INTRODUCTION

The appellant served on active duty in the United States Navy 
from December 1942 to December 1945.  

The appellant's claim of entitlement to service connection 
for a low back disability was denied by the Board of 
Veterans' Appeals (the Board) in decisions dated March 1986, 
October 1990 and March 1995.

In July 1995, the appellant requested that his claim of 
entitlement to service connection for a low back disability 
be reopened.  This appeal arose from a  May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington (the RO) which determined that 
the appellant had not submitted new and material evidence 
sufficient to reopen the claim.  The appellant duly appealed 
to the Board.  

In an August 1998 Supplemental Statement of the Case, a RO 
hearing officer determined that new and material evidence had 
been submitted by the appellant.  The claim of entitlement to 
service connection for a low back disability continued to be 
denied based on the evidence of record.  

Having reviewed the evidence of record, the Board is of the 
opinion that the case is ready for appellate review.


FINDINGS OF FACT

1. The appellant is a combat veteran.

2. Service connection for a low back disorder as secondary to 
a service-connected left knee disability was last denied 
by Board decision dated in March 1995.  

3. Evidence submitted since the March 1995 Board decision 
does not bears directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1. Evidence received since March 1995 is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  
3.156 (1998).

2. The March 1995 Board decision denying entitlement to 
service connection for a low back disability, claimed as 
secondary to the appellant's service-connected left knee 
disability, is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant generally contends that a grant of service 
connection is warranted for a low back disability, claimed to 
be  the result of his service-connected left knee disability.  
The appellant's claim was last denied by the Board in March 
1995.  The appellant further alludes to a contention that his 
back disability was aggravated by his service-connected left 
knee disability, and also appears to have contended at time 
that his back was injured in the same combat incident which 
caused his knee disability.

As noted above, the appellant's claim was reopened in August 
1998 by a RO hearing officer; the claim was then denied on 
the merits after a review of all of the evidence.  However, 
it is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the appellant's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  

Having conducted a de novo review of the new and material 
evidence issue, the Board finds that evidence sufficient to 
reopen the appellant's claim has not been submitted.  By law, 
the Board must provide a statement of reasons and bases for 
its findings and conclusions which is to sufficient to enable 
the claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law in 
mind, and in the interest of clarity, the Board will first 
review the relevant law and regulations pertaining to this 
case.  The factual background will then be discussed.  
Finally, the Board will analyze the claim and render a 
decision.

Relevant law and regulations

Service connection

Under pertinent law and VA regulations, service connection 
may be granted if the greater weight of the evidence 
establishes that a disability was incurred in service, or in 
the case of a chronic disability such as arthritis was 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  Notwithstanding the 
lack of a diagnosis during service or within one year 
thereafter, however, service connection may be granted if all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. See 38 C.F.R. § 
3.310(a) (1997); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Service connection may also be granted for any 
additional impairment of a non service-connected disability 
by a service-connected disability. See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Finality

Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  However, under 38 U.S.C.A. § 5108, "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the secretary shall reopen 
the claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Factual background

The "Old" Evidence

When last before the Board in March 1995, the evidence of 
record included the appellant's service medical records, 
which did not reflect any mention of any knee or other 
injury.  

In February 1947, the appellant submitted his original 
application for service-connection of a claimed disorder.  He 
reported that he had sustained a knee injury while on active 
duty, when he "received pieces of shrapnel in and above 
[the] knee.  [The] shell hit [the] gun station and [the] 
concussion threw [him] against [the] bulkhead, hitting [his] 
knee that shrapnel had entered."

Several statements were submitted in support of the 
appellant's claim of service connection for a knee disorder.  
In substance, they reflect that the appellant sustained a 
shell fragment wound of the left knee in action against the 
enemy in October 1944, and that he had since experienced 
difficulties with his left knee.  The appellant's original 
application, and none of the proffered affidavits, allude to 
any back pain or disability.  

In an October 1947 report of radiographic examination 
conducted by a private examiner, there was noted no residual 
foreign bodies in the appellant's left knee joint.  The 
examiner noted no deformity of the articular surfaces or 
margins of any of the structures making up the left knee 
joint.  There was no arthritic change observed and the 
diagnostic impression was a normal left knee joint.  

The appellant underwent a VA physical examination in October 
1947.  The appellant reported pain in his left knee on 
prolonged standing.  Scars measuring 1/2 inch were noted on the 
upper left leg and leg knee, attributed to shrapnel.  The 
appellant's general appearance, muscular development, 
carriage, posture, and gait were all described as "normal." 

In a November 1947 rating decision, service connection was 
established for a shrapnel scar of the left knee.  A 
noncompensable disability rating was assigned.

In connection with a February 1985 VA orthopedic knee 
examination, the appellant reported a history of disc surgery 
in August 1974.  The appellant also stated that his service-
connected left knee gave out on occasion.  The appellant 
reported that he was working as a printer and was often 
required to lift stacks of magazines.  The examining 
physician stated that the appellant did have evidence of left 
knee instability on examination.  The appellant's back was 
not mentioned by the examiner.

In an April 1985 rating decision, the service-connected 
disability was redenominated residuals of shell fragment 
wound, left knee, with degenerative joint disease.  The 
assigned disability rating was increased to 10 percent.  

In August 1985, the appellant testified at a personal hearing 
before a hearing officer at the RO.  The appellant stated 
that he was a linotype operator, and that his work 
necessitated him moving stacks of magazines that weighed from 
35 to 135 pounds.   He reported that his service-connected 
leg disability bothered him during these movements, and this 
in turn caused him to have a back disability.  (See 
Transcript [ hereafter T.], 2).  The appellant also reported 
that he worked as a linotype operator from 1946 to two years 
prior to the hearing (1983) (T. 5).  

In a March 1986 decision, the Board denied the appellant's 
claim of entitlement to service connection for a back 
disability because the was no evidence of a current back 
disability.

In a June 1986 letter, J.F.C., M.D., an orthopedic 
specialist, reported that the appellant underwent a 
laminectomy in August 1974 for a herniated lumbar disc, L4-5.  
Dr. C. then reported that he had last seen the appellant in 
November 1984, when radiographic studies reflected that the 
appellant had degenerative changes of the back.  Dr. C. 
reported then advising the appellant to avoid heavy lifting.  
In his letter, Dr. C. did not mention the appellant's 
service-connected left knee disorder.  

In a January 1989 letter, Dr. C. stated that he had treated 
the appellant for back problems since May 1974.  With regard 
to the etiology of the appellant's back pain, Dr. C. stated 
that although he did not "have a firm opinion on a more 
probable than not basis as to whether [the appellant's back 
problems] are or are not the direct result of the shrapnel 
injuries he received," he thought it was "certainly . . . 
reasonable for the disability in his left leg to have 
aggravated his back over the years." 

Dr. C. enclosed a January 1989 letter from the appellant.  
The appellant informed Dr. C. that he received shrapnel in 
his left knee, "plus fragments throughout [his] body."  The 
appellant further related that when he was injured, he was 
thrown against a bulkhead, and that in "favoring the leg it 
has put undo (sic) pressure on [his] back and neck."

A VA physical examination of the appellant was completed in 
June 1989.  The appellant reported that his left knee 
frequently gave way, and that he had to alternate his gait 
walking stairs.  Upon clinical examination, the appellant's 
pelvis was level and he had no list.  His posture was fair 
and he had a normal gait.  He was able to walk on his heels 
and toes well, and he was able to tandem gait.  The 
examiner stated the he found no instability of the 
appellant's left knee.  As to his back, the appellant was not 
able to report when his back pain started.   This examiner 
concluded that he "fail[ed] to see the connection with his 
low back problem and the injury of 1944, especially since he 
worked as a linotyper for 25 years, which probably would give 
more chance for injury than the mechanism of injury of 1944 
as described."

The appellant underwent a VA physical examination in November 
1997.  Clinical examination revealed in part that the 
appellant's heel to shin coordination was intact, and that 
his gait was symmetric without a limp.  His vibratory 
sensation was within normal limits with his lower 
extremities.  His carriage and posture were within normal 
limits, and heel to toe, heel and toe walk were normal.  

At a January 1990  personal hearing before a hearing officer 
at the RO, the appellant introduced a chronological account 
of his developing back pain, and argued that his back 
symptoms had been present since 1947.   

In October 1990, the Board denied the appellant's claim of 
entitlement to service connection for a back disability on a 
secondary basis.  The Board concluded that the medical 
evidence did not establish that the appellant's back disorder 
was related to his service in any way, or that the back 
disorder was due to altered gait caused by the service-
connected left knee disability.  

Another VA physical examination of the appellant was 
completed in November 1992.  The appellant reported that he 
was employed as a Linotype operator for over 25 years, and 
that his job required him to lift cartridges weighing 70 
pounds.  The appellant reported that in 1976, he underwent 
back surgery.  The diagnoses were status post-disk surgery 
with residual back pain and internal derangement of the left 
knee with laxity of the lateral collateral ligament and 
instability at times.

During the course of a contemporaneous attempt to reopen his 
claim relative to his back disability, the appellant reported 
in a March 1993 statement that he had no further medical 
records to substantiate his claim. 
 
By decision dated in March 1995, the Board found that the 
appellant had not submitted new and material evidence to 
warrant the reopening of his claim of service connection for 
a low back and neck disability as secondary to the service-
connected left knee disability.  The March 1995 Board 
decision represents the last unappealed rating decision prior 
to the appellant's current attempt to reopen his claim.      

The "New" Evidence

The appellant sought to reopen his claim by the submission of 
a June 1995 report authored by T.P.L., M.D., a specialist in 
orthopedics.  Dr. L. diagnosed left knee and back 
disabilities.  As to the relationship between the two 
disabilities, Dr. L. stated:  

"I feel that if at the time prior to his 
back surgery he was having significant 
symptoms in his left knee that were 
causing a major alteration in his gait 
then it would be possible that some 
portion of his back pain could have been 
secondary to his altered gait.  However, 
I have no records available regarding 
this and therefore am unable to answer 
the question."

(Italics added).  

Also submitted was a report of a February 1996 VA examination 
of the appellant's spine.  Examination of the service-
connected left knee was unremarkable, with the exception of a 
1/4 inch scar.  The examiner also diagnosed status post lumbar 
disc surgery in 1975.  The examiner concluded the examination 
report by stating that in his opinion the service connected 
left knee disability did not aggravate the back disability, 
because the left knee was essentially normal and the 
appellant's gait was normal.

The appellant submitted a May 1996 VA outpatient treatment 
record, apparently generated during the course of his request 
to obtain a refill of his prescription for "itching."  The 
author of the note recorded that:   

"Long [history] of chronic [left] knee 
pain as a result of [left] knee injury 
while in the military - has a fairly 
normal gait for his age and is in no 
acute pain now - as to whether a chronic 
[left] knee condition might aggravate 
(sic) an existing low back problem is a 
question best answered by a physiatrist 
(sic) or someone else qualified to make 
this determination.  It certainly would 
seem possible that given a long enough 
time that a chronically painful unstable 
knee may aggravate a lower back 
problem."

(Underlining in original).  

At a July 1997 personal hearing before a hearing officer at 
the RO, the appellant stated that when his ship was hit by an 
enemy shell in combat, the concussion threw him against a 
bulkhead.  He stated that this "could have been . . . some 
kind of start of (sic) [his] back problems," but the he 
could not "say for sure."  (T. 4).  He stated that he 
experienced bruising in his middle back.  He stated that he 
did not stay in the Navy to receive medical treatment because 
he wanted to return home to his wife, but that his back was 
hurting at that time.  (T. 5-6).  The appellant further 
stated that he could not recall how long he had pain in his 
back, that ultimately led to his surgery.  (T. 11).  He 
stated that he did not recall whether, at the time of his 
back surgery, his service-connected knee disability had been 
"implicated."  (T. 11-12).     

Another VA examination was completed in October 1997.  The 
appellant complained of pain and stability in his left knee.  
He further stated that he sustained a back injury at the same 
time he injured his knee.  The appellant's gait was described 
as symmetric and without limp.  X-rays of the left knee were 
normal.  Degenerative disk disease at L2-2, L3-4 and L5-S1 as 
well as facet osteoarthritis at L5-S1 were diagnosed.    

The appellant underwent a VA physical examination in March 
1998, conducted by the same VA physician who had examined the 
appellant in October 1997.  Gait, carriage and posture were 
all within normal limits.  The diagnosis was degenerative 
joint disease of the lumbosacral spine "unrelated to his 
service-connected shell fragment wound left knee."

Analysis

As is noted above, the Board is under the statutory 
obligation to conduct a de novo review of the new and 
material evidence issue.  Barnett, 8 Vet. App. at 4; 
38 U.S.C.A. §§ 5108, 7104(b).    

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999; Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened.  The Board will 
then determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.

In March 1995, the medical and lay evidence of record in its 
whole reflected that the appellant had sustained a shell 
fragment wound of the left knee without either subjective or 
objective evidence of a contemporaneous back injury.  In 
October 1947, February 1985, and June 1989, clinical 
observation of the appellant's gait revealed no 
abnormalities.  

As to the medical opinion evidence then of record, the sole 
linkage between the appellant's service-connected left knee 
disorder and his back disability was evidenced in Dr. C.'s 
January 1989 letter.  Its tenor reflects that Dr. C. was not 
opining as to a nexus between the disorders with any degree 
of certainty other than that it was "reasonable" for the 
service connected knee to have aggravated the non-service 
connected back.  Critically, Dr. C. stated that he had no 
"firm opinion" as to the probability or non-probability of 
the linkage.

The Board notes that apparently to some extent, Dr. C.'s 
January 1989 letter was premised upon the appellant's 
contemporaneous account.  The latter is factually inaccurate 
in that the record does not reflect that the appellant 
sustained any shell fragments in any other part of his body 
than his left knee.  

Any connection between the non-service connected back 
disorder and the service-connected back disability in March 
1995 was otherwise medically contra-indicated 
during the June 1989 VA examination.  Besides finding that 
the appellant's pelvis was level, that he had no list, fair 
posture and normal gait, the appellant's back disability was 
specifically attributed to his 25 year post-service tenure as 
a linotype operator.  In the examiner's opinion, the 
appellant's post-service employment "probably would [have 
given] more chance for injury than the mechanism of [his] 
injury of 1944."  

In short, although the appellant's private physician opined 
that it was "reasonable" a connection could be made between 
the service-connected and non-service-connected disorders, 
the opinion was not firm as to its probability.  Conversely, 
the appellant's post-service employment was attributed as 
"probably" the cause of his back disorder by VA examiner.  

In his current attempt to reopen his claim, the appellant has 
reiterated his prior contentions.  These reiterations of 
contentions made in the past are cumulative in nature and 
cannot be considered to be "new" under 38 C.F.R. § 3.156.  

The June 1995 opinion of  Dr. L. is clearly "new," in that 
it was not previously of record.  However, it is not material 
for several reasons.  First, Dr. L. apparently based his 
opinion solely upon the appellant's account of having 
experienced a major alteration in his gait.  Of critical 
significance is that Dr. L. reported that he had no records 
regarding the existence of an altered gait.  To the extent 
that Dr. L. based his opinion upon the appellant's statements 
to the effect that his gait was altered, his opinion is not 
material, because the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Secondly, to the extent that Dr. L. may have relied upon the 
appellant's account of having developed a back disability 
secondary to his service-connected left knee disorder, the 
assertion of this connection by the appellant was previously 
advanced and rejected by earlier decisions.  An opinion based 
upon a previously considered and rejected account is based 
upon an inaccurate factual premise and has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  


The May 1996 VA outpatient treatment record is similarly 
"new" but is not "material" to this matter.  First, as did 
the opinions of Dr. C. and Dr. L., the physician states that 
it is only possible that such a connection existed.  However, 
this possibility was previously expressed by Dr. C. prior to 
the March 1995 Board decision.  Moreover, to the extent that 
any opinion was expressed, the examiner appears to have 
disclaimed his opinion as is reflected in the comment that a 
"qualified" physician should render such an opinion.  Cf. 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Most significantly with regard to both the opinions of Dr. L. 
and the May 1996 VA examiners relied upon by the appellant, 
there is no evidence to suggest that these physicians were 
aware of the appellant's 25 year post-service employment as a 
linotype operator.  The opinions are therefore apparently 
based upon an incomplete medical knowledge of the development 
of the appellant's disorder.  

The remaining evidence of record, although new, is not 
material in that it is not so significant that it must be 
considered to fairly decide the merits of the claim. 

In short, although new evidence has been proffered in an 
attempt to reopen this claim, the evidence is not material 
and the claim will be denied.

The Board observes that during his October 1997 VA 
examination, the appellant reported that at the time of his 
in-service injury he was blown up against a bulkhead 
containing a shell rack and it was at that time that he 
injured his back.  However, assuming this account to be true, 
see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992), the 
Board notes that the appellant's original 1947 application 
for service connection, as well as all evidence then 
submitted in support of it, is devoid of any mention of a low 
back injury.  Moreover, there has been presented no evidence 
that suggests a linkage between this back trauma and the 
appellant's current disorder.   

The Board notes that the appellant is a combat veteran.  In 
these circumstances, pursuant to 38 U.S.C.A. § 1154(b), VA 
shall accept satisfactory lay or other evidence of incurrence 
of injury or disease alleged to have occurred in service, 
notwithstanding the fact that there is no official record of 
such incurrence in service.  See also 38 C.F.R. § 3.304(d) 
(1998).

The United States Court of Appeals for the Federal Circuit 
has had occasion to discuss the ramifications of 38 U.S.C.A. 
§ 1154(b) in Collette v. Brown, 82 F. 3d 389(1996). In 
Collette, the Federal Circuit set out a three-step analysis 
for applying 38 U.S.C.A. § 1154(b). First, it must be 
determined that there is "satisfactory lay or other evidence 
of service incurrence or aggravation" of disease or injury 
due to combat. Second, it must be determined whether such 
evidence is "consistent with the circumstances, conditions or 
hardships of such service." If both of these inquiries have 
been answered in the affirmative, then a factual presumption 
arises that the disease or injury is service connected. The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." 82 F. 3d at 392-3.

However, 38 U.S.C.A. § 1154(b) does not eliminate the need 
for medical evidence showing a nexus between service and the 
condition for which service connection is sought.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In the 
appellant's case, the Board presumes that the appellant's 
account of having been thrown against a shell rack in combat 
is true.  However, there has been proffered no medical 
evidence suggesting the existence of a linkage between that 
incident and his current back disorder.  


The Board has also considered whether the evidence of record 
would warrant reopening the appellant's claim of entitlement 
to service connection under the alternative theory that his 
non-service-connected back disability was aggravated by his 
service-connected knee disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995); 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.310(a) (1997).  

As has been detailed above, there has been proffered no 
medical opinion based upon a thorough review of the 
appellant's medical history suggesting that the appellant's 
non-service connected disorder has been aggravated by his 
left knee.  As is noted above, the medical opinions that 
allude to such a possibility have all been based upon the 
appellant's statements as to the existence of an altered gait 
caused by the left knee disorder.  See Reonal, supra.  
However, as noted above, the appellant's gait has 
consistently been described as normal, and as late as March 
1998 his service-connected left knee disorder was medically 
described as unrelated to his back disability.   

In short, because new and material evidence has not been 
submitted to warrant the reopening of his claim for a low 
back disability, the claim is denied.

Additional Matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

By this decision, the Board informs the appellant of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim. 

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
In this case, the RO initially denied the appellant's claim 
based on a lack of new and material evidence, but the RO 
Hearing Officer determined that new and material evidence had 
been presented.  The Board believes that the ruling of the 
Court in Bernard has not been violated by the RO ultimately 
applying a more favorable standard than has the Board has in 
its decision above.  The appellant was provided with 
38 C.F.R. § 3.156 by the RO and was given ample opportunity 
to present evidence and argument on the subject, including 
presenting testimony at a personal hearing.

The Board finds that the appellant has not been prejudiced by 
this decision.  In April 1997, the appellant was specifically 
advised of the statutes and regulations relative to the 
reopening of previously decided and unappealed claims.  The 
appellant has consistently maintained that service connection 
is warranted for the disability in question, and the Board 
notes that both Dr. L. and the May 1996 VA examiners opinions 
were apparently generated upon the appellant's request that 
they provide opinions in support of his claim.  

Having focused upon the essential component necessary to 
reopen his claim, i.e., that of informed medical evidence of 
linkage between his non-service-connected and his service-
connected disorders, the appellant is aware of the evidence 
needed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
short, the Board concludes that the appellant has been 
accorded ample opportunity to fully present his claim, and 
any error by the RO in the adjudication of the claim on a 
broader basis that that applied by the Board could not be 
prejudicial.

The Board observes that the appellant's VA claims folder 
contains several letters and statements from service 
colleagues attesting to the contributions of vessel to which 
the appellant was assigned during wartime service.  There can 
be no doubt that as a member of her crew, the appellant 
rendered valuable and honorable service while assigned to the 
U.S.S. Heermann, and he was rightly awarded the Purple Heart 
for injuries received during combat.  The Board is grateful 
for the appellant's contributions in his service to the 
nation.  However,  the Board emphasizes that it is bound by 
the strictures of the law, and it is obligated to make the 
determinations it has in the resolution of this matter.         


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
low back disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

